Citation Nr: 0906444	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-04 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1949 to November 
1974.  He died in January 2004.  The appellant seeks 
surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection for the 
cause of the Veteran's death.  This claim was previously 
before the Board in September 2008 and was remanded for 
further development.  The appellant appeared at the RO and 
testified before the undersigned Veteran's Law Judge in 
December 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record: (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

Although the Veteran's service medical records are silent for 
complaints of or treatment for a heart condition, 
arteriosclerosis of the dorsal aorta is noted on his October 
1974 separation examination.  Further, the Veteran's official 
and amended death certificates show that he died in January 
2004 from congestive heart failure, COPD, and emphysema.  
Thus, since the record demonstrates that the Veteran had a 
heart disorder in service and died from heart failure, the 
Board finds that a remand for a medical opinion addressing 
any possible casual link between the two conditions is in 
order.

Additionally, during her December 2008 hearing, the appellant 
indicated that VA failed to obtain relevant VA and private 
treatment records.  Therefore, those records should be 
identified and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:


1.  Ask the appellant to identify all non-
VA and VA medical providers who have 
treated the Veteran's lung and heart 
conditions between December 1974 and 
December 1989, to include Dr. Chandler and 
Dr. John.  After securing the necessary 
releases, obtain those treatment records.

2.  Have an appropriate VA specialist 
review the claims folder and express an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the congestive heart 
failure that contributed to the Veteran's 
death was due to, the result of, or 
related to the arteriosclerosis of the 
dorsal aorta noted on the Veteran's 
October 1974 separation examination.  The 
examiner should give a complete rationale 
for any opinion provided.

3.  Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate period of time 
for response.  Then return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


